Exhibit 10.3

PHARMACEUTICAL FORMULATIONS, INC.
460 PLAINFIELD AVE., EDISON, NJ 08818
TEL (732) 985-7100o FAX (732) 819-3390

                December 16, 2003

Mr. James Ingram
c/o Pharmaceutical Formulations, Inc.
460 Plainfield Avenue
Edison, NJ 08818

Dear Jim

This letter will outline your terms of employment, commencing January 1, 2004
and terminating March 31, 2006. You have indicated your intention to work for
PFI until that date.

The Board of Directors would like to thank you for the time you have spent as
President of the Company, and recognizes how far PFI has come during your tenure
and the strong corporation you have handed over to Mike Zeher for the next stage
of PFI's development. The Directors look forward to your continued contribution
to the company in your new role.

Effective January 1, 2004, your salary will be $130,000 (one hundred and thirty
thousand dollars) per annum for your position as Chairman and Chief Executive
Officer of PFI. In the event that, as a result of your recommendation or
otherwise, you are no longer Chief Executive officer of PFI, no adjustment will
be made to your compensation.

During the term of this agreement, the Board of Directors may, at its
discretion, request your assistance in certain matters from time to tome. There
will be no minimum time per month that you will be required to devote to PFI
from January 1, 2004 onwards; however, it is specifically agreed that the
Company will not require more than two (2) weeks of your time per month.

Should PFI terminate your employment prior to March 31, 2005 for any reason
other than cause, you will receive (12) months written notice of termination.
Should PFI terminate your employment on or after march 31, 2005 for any reason
other than cause, you will receive written notice of termination equal to the
time remaining under this agreement, i.e., the length of time between the date
of notice of termination and March 31, 2008. For purposes of this agreement,
"cause" shall have the meaning ascribed to it in our letter to you of May 17,
2001. If neither party terminates this agreement, this agreement shall expire
and your employment will end on March 31, 2006, unless the parties agree in
writing to an extension.

During the term of this agreement to March 31, 2006 or the notice period, if
applicable, PFI will continue to pay your salary and continue your current
benefits. As an employee of the company, you will be included in the normal
compensation, bonus, restricted stock and stock option plans of the company. All
of the awards of these plans are at the discretion of the Board of Directors,
after recommendation by the Compensation and Option Committees. After the end of
any notice period and until March 31, 2006, PFI will continue to provide you
with the same medical benefits and any other benefits you are currently
receiving which the Company is permitted to provide to you under the terms of
the plans.

The terms and conditions of the October 2, 2000 letter agreement between you and
the Company will remain in full force and effect, except to the extent that same
have been superseded or modified by our subsequent letters of May 17, 2001; July
5, 2001; April 11, 2003; and this date.

Very truly yours,

PHARMACEUTICAL FORMULATIONS, INC.


By: /s/ John L. Oram                       
      John L. Oram
      Director


The foregoing is accepted and agreed to:


By: /s/ James Ingram                       
James Ingram
Dated: 6.23.03                     